Exhibit 10.5 March 16, 2017 Fred N. Reynolds 420 Throckmorton, Suite 750 Fort Worth, Texas76101 RE:Amendment No. 1 Revised Offer to Purchase Kleinheinz Group Chisholm Trail & Prairie Grove Areas Kingfisher County, Oklahoma Dear Mr. Reynolds: Gastar Exploration Inc. (“Gastar”) hereby proposes that the Acquisition Price paragraph in the executed offer to purchase later dated February 24, 2016 be amended by adding the following sentence at the end of such section: • Acquisition Price:The purchase price of $51,417,000 is comprised of $45,487,610 for undeveloped leasehold acreage and $5,929,390 for proven reserves in the producing wells and interest as reflected on the attached Exhibit 1. If you are in agreement with the above amendment, please indicate your acceptance in the space provided for below. All counterparts together shall constitute only one letter agreement, but each counterpart shall be considered an original. [The signature pages are the following pages.] Offer to Purchase Amendment No. 1
